Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. Claims 4-6, 10 and 12-13, previously withdrawn from consideration as a result of a restriction requirement and two species election requirements, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Group I and Group II, the species election requirement between Species A1-A3 and the species election requirement between Species B1-B2, as set forth in the Office action mailed on 19 Mach 2021, are all hereby withdrawn and Claims 4-6, 10 and 12-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement and species election requirements, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Justin O. Ehresmann, Ph.D. on 08 March 2022.
The application has been amended as follows: the preamble of Claim 12 is amended to incorporate all of the allowable subject matter of Claim 1 and Claim 14 is amended to positive require all of the allowable subject matter of Claim 1. Particularly, Claims 12 and 14 read:
12. (Currently Amended) A method of producing a nickel-based active precursor of Claim 1, the method comprising:
a first step of forming a first porous core; and
a second step of forming a second core located on the first porous core and having a higher density than that of the first porous core,
wherein the nickel-based active precursor comprises a shell located on the second core and comprising a radial arrangement structure, 
an amount of nickel in the first porous core is greater than or equal to that of nickel in the second core, and the amount of nickel in the second core is greater than an amount of nickel in the shell, and
wherein the first porous core has a porosity of 20 % to 50 %, the second core has a porosity of 5 % or less, and the shell has a porosity of 10 % or less.
14. (Currently Amended) nickel-based active material for a lithium secondary battery, obtained from the nickel-based active precursor for a lithium secondary battery  of claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Sun (US 2017/0092935 A1) and Mori (US 9559351 B2), but as Mori only generally teaches that the whole particle is porous (see column 15 lines 53-56), it does not teach a particular porosity of the first core, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/Mary G Henshaw/Examiner, Art Unit 1723



 
/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723